Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 3-4, 7, 10-13, 15 and 17-18
Cancelled: None
Added: None
Therefore, claims 1-18 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zerphy et al. (US 2007/0241988 A1).
As to claim 1, Zerphy (Fig. 2a) discloses a multi-vision display device (Para. 0110) comprising:
a timing controller (114) configured to receive source data and timing signals from a host (Para. 0098, 0106, 0124, 0163, The frames are divided with respect to time. Therefore, the signals include timing information as well.), and generate a data packet comprising image data and control data (Para. 0106-0107);
a plurality of display panels (102, 104); and
a plurality of display driver integrated circuits (ICs) cascade-connected to each other (112; Para. 0101) each connected to any one of the plurality of display panels (102; Para. 0064),
wherein the control data includes a panel identifier indicating how many display panels have been connected among the plurality of display panels prior to a display panel provided with the data packet (Para. 0128, the N is the total number of display units), and
wherein the plurality of display drivers ICs modulate the panel identifier provided from one of the timing controller (Para. 0128, it increments the second address byte) and a front end display driver, and provide the modulated panel identifier to a rear end display driver (Para. 0128-0129).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-9, 11-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable Zerphy in view of Liu et al. (US 2016/0274856 A1, hereafter “Liu”).

As to claim 2, Zerphy (Fig. 4a) discloses the multi-vision display device of claim 1, wherein each of the plurality of display driver ICs comprises:
a receiver (404) configured to receive the data packet (Para. 0101);
a driving unit (402) configured to use the image data corresponding to the panel identifier, generate a data voltage, and provide the data voltage to the display panel (Para. 0102, 0107, transmitting power and data signal is interpreted to read on data voltage);
a panel identifier modulator (Fig. 31 element 26) configured to modulate the panel identifier (Para. 0126-0127);
a transmitter (408a) configured to output the data packet to the display driver IC connected to a rear end of the transmitter (Para. 0104, 0125, the next driver IC).
Zerphy does not disclose a decoder (521) configured to decode the received data packet (Para. 0055); and
an encoder (523) configured to encode the data packet to include the modulated panel identifier (Para. 0059). 
However, Liu (Fig. 6) teaches a decoder (521) configured to decode the received data packet (Para. 0055); and
an encoder (523) configured to encode the data packet to include the modulated panel identifier (Para. 0059). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Liu to add an encoder and a decoder in a circuit disclosed by Zerphy. The motivation would have been to achieve good transmission of data (Liu; Para. 0036, 0060). 

As to claim 11, Zerphy discloses (Fig. 4a) a display driver (112) comprising:
a receiver (404) configured to receive the data packet (Para. 0101);

a panel identifier modulator (Fig. 31 element 26) configured to modulate the panel identifier (Para. 0126-0127);
a transmitter (408a) configured to output the data packet to the display driver IC connected to a rear end of the transmitter (Para. 0104, 0125, the next driver IC).
Zerphy does not disclose a decoder (521) configured to decode the received data packet (Para. 0055); and
an encoder (523) configured to encode the data packet to include the modulated panel identifier (Para. 0059). 
However, Liu (Fig. 6) teaches a decoder (521) configured to decode the received data packet (Para. 0055); and
an encoder (523) configured to encode the data packet to include the modulated panel identifier (Para. 0059). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Liu to add an encoder and a decoder in a circuit disclosed by Zerphy. The motivation would have been to achieve good transmission of data (Liu; Para. 0036, 0060). 

As to claim 3, Zerphy discloses the multi-vision display device of claim 2, wherein the panel identifier modulator is configured to increase the panel identifier included in the control data provided from the front end display driver IC or the timing controller by 1 and generate the modulated panel identifier (Para. 0128).
The above rejection also stands for the similar driver of claim 12.
As to claim 4, Zerphy discloses the multi-vision display device of claim 2, wherein the panel identifier modulator is configured to decrease the panel identifier included in the control data provided from the front end display driver IC or the timing controller by 1 and generate the modulated panel identifier (Para. 0126).
The above rejection also stands for the similar driver of claim 13.

As to claim 5, Zerphy discloses the multi-vision display device of claim 2, wherein the data packet comprises a series of data packets of the image data to be displayed on the plurality of display panels during 1 horizontal cycle (Para. 0076).

As to claim 8, Liu discloses the multi-vision display device of claim 2, wherein the data packet encoded by the encoder comprises data equal to the image data generated by the timing controller (Para. 0059, since the video data generated by the timing controller is encoded, the encoded data will be equal to the video data).
The above rejection also stands for the similar driver of claim 16.

As to claim 9, Zerphy discloses the multi-vision display device of claim 2, wherein the rear end display driver IC is configured to extract the image data corresponding to the modulated panel identifier from the encoded data packet and provide it to the driving unit (Para. 0124, 0133-1034, Liu as disclosed above teaches the encoded data).
The above rejection also stands for the similar driver of claim 17.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zerphy and Liu as applied to claims 2 and 11 above, and further in view of Lee et al. (US 2017/0186370 A1, hereinafter “Lee”).

As to claim 10, Zerphy does not disclose the multi-vision display device of claim 2, wherein the decoder is configured to decode a serial data packet received by the receiver and convert the serial data packet into a parallel data packet.
However, Lee teaches wherein the decoder is configured to decode a serial data packet received by the receiver and convert the serial data packet into a parallel data packet (Para. 0107). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Lee to convert a serial data packet into a parallel data packet in the device disclosed by Zerphy/Liu. The motivation would have been to supply display data to parallel displays (Lee; Fig. 15).
The above rejection also stands for the similar driver of claim 18.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zerphy and Liu as applied to claims 2 and 11 above, and further in view of Yamamoto (US 2021/0165626 A1, hereinafter “Yamamoto”).

As to claim 6, Zerphy does not disclose the multi-vision display device of claim 2, wherein each of the plurality of display driver ICs further comprises a delay unit configured to generate a compensation time based on the panel identifier, cause the driving unit to delay the data voltage by the compensation time, and provide the data voltage to the display panel.
However, Yamamoto (Fig. 2) wherein each of the plurality of display driver ICs further comprises a delay unit (232) configured to generate a compensation time based on the panel identifier (Para. 0027, 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Yamamoto to include a delay circuit in in the device disclosed by Zerphy/Liu. The motivation would have been to prevent the occurrence of body cracking at the seams between two display panels vertically adjoining together (Para. 0010). 
The above rejection also stands for the similar driver of claim 14.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zerphy, Liu and Yamamoto as applied to claims 6 and 14 above, and further in view of Li et al. (US 2019/0295457 A1, hereinafter “Li”).

As to claim 7, Zerphy does not teach the multi-vision display device of claim 6, wherein the delay unit is configured to generate the compensation time based on a delay time per display driver IC, the panel identifier provided to each of the display driver ICs, and a number of connected display devices.
However, Li (Fig. 14) teaches wherein the delay unit is configured to generate the compensation time based on a delay time per display driver IC, the panel identifier provided to each of the display driver ICs, and a number of connected display devices (Fig. 15; Para. 0106-0109).
It would have been obvious to one of ordinary skill in the art to combine the teaching Li to compensate for delay time of display driver in the device disclosed by Zerphy/Liu/Yamamoto. The motivation would have been to solve the synchronization problem due to latency among the LED drivers. 
The above rejection also stands for the similar driver of claim 15.

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Tomooka et al. (US 2001/0006375 A1) also teaches assigning panel ID number (Fig. 4). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625